Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 1, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148274 & (34)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148274
                                                                    COA: 313548
                                                                    Chippewa CC: 10-000378-FC
  DARRIN SCOTT LAPINE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the “motion for immediate consideration to obtain/transfer
  the Court of Appeals file and video to the Supreme Court for full review” is DENIED as
  moot because the Court has already received those items. The application for leave to
  appeal the October 23, 2013 order of the Court of Appeals is considered. We DIRECT
  the Chippewa County Prosecuting Attorney to answer the application for leave to appeal
  within 28 days after the date of this order. The prosecutor shall address the defendant’s
  assertion that the state courts lacked subject matter jurisdiction in this case because he is
  Indian and the sentencing offenses occurred within the jurisdiction of the federal
  government or the Bay Mills Indian Community.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 1, 2014
         p0924
                                                                               Clerk